REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
2.  	Claims 1, 2, 4, 5, 7-10, 12, 13 and 21-24 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:  
 	Claims 1, 2, 4, 5, 7, 8, 21 and 22 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:  
 	“wherein the first sensor transmission signal is transmitted to the active stylus via the first electrodes disposed along the first direction of the sensor array, and the second sensor transmission signal is transmitted via the first electrodes disposed along the first direction of the sensor array and the stylus transmission signal which is modulated based on at least one of amplitude, frequency, or phase, and is capacitively transmitted to the sensor array; and a processor coupled to the signal generator and configured to: simultaneously transmit the first sensor transmission signal to the active stylus via at least two of the first electrodes disposed along the first direction of the sensor array, wherein the stylus transmission signal is transmitted responsive to the first sensor transmission signal and a time interval of the stylus transmission signal does not overlap a time interval of the first sensor transmission signal.” See Fig. 6, ¶0048 and ¶0051 of the specification as filed.
 	Claims 9, 10, 12, 13, 23 and 24 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 9:
 	“transmit the first sensor transmission signal to the active stylus via at least one of the first and the second electrodes of the sensor array during a first time interval; receive via the sensor array signals that are caused based on the stylus transmission signal being capacitively transmitted from the active stylus to the sensor array during a second time interval, wherein the stylus transmission signal is transmitted responsive to the first sensor transmission signal, wherein the first time interval is different from the second time interval, and wherein the first time interval partially overlaps the second time interval.”  See Fig. 9, ¶0051 and ¶0053 of the specification as filed. 

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692